DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "the second HIPP controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the limitation “the second HIPP controller” shall be interpreted as “a second controller” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7-9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (U.S. Pub. No. 2018/0156004).
Regarding Claim 1, Hussain discloses a mineral extraction system, comprising: 
A christmas tree (Hussain: 24), the christmas tree (Hussain: 24) comprising: 
A valve (Hussain: 62 downstram of first and second sensors 66) configured to control a flow of hydrocarbons through the christmas tree (Hussain: 24); 
A subsea control module (Hussain: 82: Paragraphs [0020], [0023]) coupled to the christmas tree (Hussain: 24), wherein the subsea control module (Hussain: 82: Paragraphs [0020], [0023]) is configured to control the valve (Hussain: 62 downstram of first and second sensors 66) to control the flow of hydrocarbons through a conduit (Hussain: 60) in the christmas tree (Hussain: 24) (Hussain: Paragraphs [0023], [0034]: module 84 may be programmed to include function of PPS control system 86 which may be configured to operate valves 62); 
A high integrity pipeline protection system (Hussain: 50) integrated with the subsea control module (Hussain: 82: Paragraphs [0020], [0023]), the high integrity pipeline protection system (Hussain: 50) comprising: 
A first pressure sensor (Hussain: 66) configured to emit a first signal (Hussain: Paragraph [0023]) indicative of a pressure in the conduit (Hussain: 60); and 
A high integrity pipeline protection controller (Hussain: 86) configured to receive the first signal (Hussain: Paragraph [0023]) and to automatically control operation of the valve (Hussain: 62 downstram of first and second sensors 66) in response to the pressure exceeding a threshold pressure (Hussain: Paragraphs [0019] - [0023]).
Regarding Claim 2, Hussain discloses the system of claim 1, wherein subsea control module (Hussain: 82: Paragraphs [0020], [0023]) comprises a first controller (Hussain: Paragraphs [0023], [0034]: module 84 may be programmed to include function of PPS control system 86 which may be configured to operate valves 62) configured to control the valve (Hussain: 62 downstram of first and second sensors 66) in response to feedback from an operator (Hussain: Paragraph [0024]).
Regarding Claim 6, Hussain discloses the system of claim 1, comprising a second pressure sensor (Hussain: second 66), the second pressure sensor (Hussain: second 66) is configured to emit a second signal (Paragraph [0023]) indicative of the pressure in the conduit (Hussain: 60).
Regarding Claim 7, Hussain discloses the system of claim 6, wherein the first pressure sensor (Hussain: 66) and the second pressure sensor (Hussain: second 66) are upstream from the valve (Hussain: 62 downstram of first and second sensors 66).
Regarding Claim 8, Hussain discloses the system of claim 1, comprising a flowline coupled to the christmas tree (Hussain: 24), wherein the mineral extraction system excludes a second high integrity pipeline protection system (Hussain: 50) between the christmas tree (Hussain: 24) and the flowline.
Regarding Claim 9, Hussain discloses a subsea control module (Hussain: 82: Paragraphs [0020], [0023]) comprising: 
A first controller (Hussain: Paragraphs [0023], [0034]: module 84 may be programmed to include function of PPS control system 86 which may be configured to operate valves 62) configured to control a christmas tree valve (Hussain: 62 downstram of first and second sensors 66) that controls a flow of hydrocarbons out of a christmas tree (Hussain: 24); 
A high integrity pipeline protection system (Hussain: 50), the high integrity pipeline protection system (Hussain: 50) comprising: 
A first pressure sensor (Hussain: 66) configured to emit a first signal (Hussain: Paragraph [0023]) indicative of a pressure in a conduit (Hussain: 60) of the christmas tree (Hussain: 24); and 
A first high integrity pipeline protection (HIPP) controller (Hussain: 86) configured to receive the first signal (Hussain: Paragraph [0023]) indicative of the pressure and to automatically control operation of the christmas tree valve (Hussain: 62 downstram of first and second sensors 66) in response to the pressure exceeding a threshold pressure (Hussain: Paragraphs [0019] - [0023]).
Regarding Claim 13, Hussain discloses the subsea module of claim 9, comprising a second pressure sensor (Hussain: second 66) configured to emit a second signal (Paragraph [0023]) indicative of the pressure.
Regarding Claim 14, Hussain discloses the subsea module of claim 13, wherein the first HIPP controller is configured to use a logic solver (processor-based control systems) to determine whether the pressure in the conduit (Hussain: 60) exceeds the threshold pressure (Hussain: Paragraphs [0019] - [0023]) using the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 11, 12, and 17-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Davis (U.S. Patent No. 9,828,821).
Regarding Claim 3, Hussain discloses the system of claim 2, but does not disclose wherein the subsea control module (Hussain: 82: Paragraphs [0020], [0023]) comprises a power supply configured to provide power to a solenoid driver module as Hussain does not disclose the means by which the subsea control module can actuate the valves.
Davis discloses a solenoid operated directional control valve by operating a solenoid (Davis: 1) from a DC power supply activated via a processor (Davis: 3)(Davis: Column 2: lines 51-54; Column 3: lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the solenoid activation device of Davis in the invention of Hussain since Hussain discloses using a subsea control module to control valves but leaves the reader to guess how exactly the actuation of the valves might occur, thus leading the reader to look elsewhere for a particular arrangement made up in a way known by those of ordinary skill in the art. The invention of Davis, describing such an actuation system such as those suggested by Hussain, would have been obvious to use in combination. 
Regarding Claim 4, Hussain and Davis render obvious the system of claim 3, comprising a coil configured to receive power from the solenoid driver module, wherein the coil controls operation of a solenoid operated direct control valve (Hussain: 62 downstram of first and second sensors 66) to control the valve (Hussain: 62 downstram of first and second sensors 66) )(Davis: Column 2: lines 51-54; Column 3: lines 55-67).
Regarding Claim 5, Hussain discloses the system of claim 1, but does not disclose comprising an actuator coupled to the valve (Hussain: 62 downstram of first and second sensors 66), 14WO 2020/191046PCT/US2020/023354 wherein the actuator is configured to receive hydraulic fluid to block closing of the valve (Hussain: 62 downstram of first and second sensors 66) as Hussain does not disclose the means by which the subsea control module can actuate the valves.
Davis discloses an electro-hydraulic solenoid operated directional control valve by operating a solenoid (Davis: 1) from a DC power supply activated via a processor (Davis: 3)(Davis: Column 2: lines 51-54; Column 3: lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the solenoid activation device of Davis in the invention of Hussain since Hussain discloses using a subsea control module to control valves but leaves the reader to guess how exactly the actuation of the valves might occur, thus leading the reader to look elsewhere for a particular arrangement made up in a way known by those of ordinary skill in the art. The invention of Davis, describing such an actuation system such as those suggested by Hussain, would have been obvious to use in combination. 
Regarding Claim 11, Hussain discloses the subsea module of claim 9, but does not disclose comprising a solenoid driver module configured to supply power to a first coil and a second coil as Hussain does not disclose the means by which the subsea control module can actuate the valves.
Davis discloses an electro-hydraulic solenoid operated directional control valve by operating a solenoid (Davis: 1) from a DC power supply activated via a processor (Davis: 3)(Davis: Column 2: lines 51-54; Column 3: lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the solenoid activation device of Davis in the invention of Hussain since Hussain discloses using a subsea control module to control valves but leaves the reader to guess how exactly the actuation of the valves might occur, thus leading the reader to look elsewhere for a particular arrangement made up in a way known by those of ordinary skill in the art. The invention of Davis, describing such an actuation system such as those suggested by Hussain, would have been obvious to use in combination. 
Regarding Claim 12, Hussain and Davis render obvious the subsea module of claim 11, comprising a solenoid operated direct control valve (Hussain: 62 downstram of first and second sensors 66), wherein the first coil and the second coil are configured to maintain the solenoid operated direct control valve (Hussain: 62 downstram of first and second sensors 66) in an open position while energized.
Regarding Claim 17, Hussain discloses the subsea module of claim 16, but does not disclose comprising a solenoid driver module configured to supply power to a first coil and a second coil as Hussain does not disclose the means by which the subsea control module can actuate the valves.
Davis discloses an electro-hydraulic solenoid operated directional control valve by operating a solenoid (Davis: 1) from a DC power supply activated via a processor (Davis: 3)(Davis: Column 2: lines 51-54; Column 3: lines 55-67).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the solenoid activation device of Davis in the invention of Hussain since Hussain discloses using a subsea control module to control valves but leaves the reader to guess how exactly the actuation of the valves might occur, thus leading the reader to look elsewhere for a particular arrangement made up in a way known by those of ordinary skill in the art. The invention of Davis, describing such an actuation system such as those suggested by Hussain, would have been obvious to use in combination. 
Regarding Claim 18, Hussain and Davis render obvious the subsea module of claim 17, comprising a solenoid operated direct control valve (Hussain: 62 downstram of first and second sensors 66), wherein the first coil and the second coil are configured to maintain the solenoid operated direct control valve (Hussain: 62 downstram of first and second sensors 66) in an open position while energized.
Regarding Claim 19, Hussain and Davis render obvious the subsea module of claim 17, comprising a first power supply and a second power supply (one for each valve), wherein the first power supply and the second power supply are configured to supply power to the solenoid driver module.

Claims 10, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain alone.
Regarding Claim 10, Hussain discloses the subsea module of claim 9, but does not disclose comprising a second controller configured to control the christmas tree valve (Hussain: 62 downstram of first and second sensors 66) that controls the flow of hydrocarbons out of the christmas tree (Hussain: 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second controller for the sake of redundancy, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 15, Hussain discloses the subsea module of claim 13, wherein the second HIPP controller is configured to use a logic solver (processor-based control systems) to determine whether the pressure in the conduit (Hussain: 60) exceeds the threshold pressure (Hussain: Paragraphs [0019] - [0023]) using the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second HIPP controller for the sake of redundancy, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 16, Hussain discloses a subsea control module (Hussain: 82: Paragraphs [0020], [0023]) comprising: 
A first controller (Hussain: Paragraphs [0023], [0034]: module 84 may be programmed to include function of PPS control system 86 which may be configured to operate valves 62) configured to control a christmas tree valve (Hussain: 62 downstram of first and second sensors 66) that controls a flow of hydrocarbons out of a christmas tree (Hussain: 24); 
A high integrity pipeline protection system (Hussain: 50), the high integrity pipeline protection system (Hussain: 50) comprising: 
A first pressure sensor (Hussain: 66) configured to emit a first signal (Hussain: Paragraph [0023]) indicative of a pressure in a conduit (Hussain: 60) of the christmas tree (Hussain: 24); 16WO 2020/191046PCT/US2020/023354 
A second pressure sensor (Hussain: second 66) configured to emit a second signal (Paragraph [0023]) indicative of the pressure in the conduit (Hussain: 60) of the christmas tree (Hussain: 24); and 
A first high integrity pipeline protection controller (Hussain: 86) configured to receive the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]) and to automatically control operation of the christmas tree valve (Hussain: 62 downstram of first and second sensors 66) in response to the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]); and 
Hussain does not disclose a second controller configured to control the christmas tree valve (Hussain: 62 downstram of first and second sensors 66) that controls the flow of hydrocarbons out of the christmas tree (Hussain: 24); or
A second high integrity pipeline protection controller configured to receive the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]) and to automatically control operation of the christmas tree valve (Hussain: 62 downstram of first and second sensors 66) in response to the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a second controller and a second HIPP controller for the sake of redundancy, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding Claim 20, Hussain renders obvious the subsea module of claim 16, wherein the first HIPP controller and the second HIPP controller are configured to use a logic solver to determine whether the pressure in the conduit (Hussain: 60) exceeds a threshold pressure (Hussain: Paragraphs [0019] - [0023]) using the first signal (Hussain: Paragraph [0023]) and the second signal (Paragraph [0023]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679